Citation Nr: 1201273	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  00-12 506	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinea pedis affecting both feet ("Athlete's feet"), and if so, whether service connection is warranted.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for Dupuytren's contracture of the hands and wrists (claimed as a bilateral hand and right wrist condition).

4.  Entitlement to service connection for degenerative joint disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) is from March and September 1999 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) San Juan, Puerto Rico. 

In a February 2008 decision since issued, the Board denied the appeal for a disability rating higher than 20 percent for duodenal ulcer disease with hiatal hernia, but granted service connection for major depressive disorder with anxiety and panic attacks secondary to this service-connected duodenal ulcer disease disability.  The Board then remanded the remaining claims on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, primarily to ensure due process and for the AMC or RO to consider additional evidence that had been submitted. 

In May 2008, in implementing the Board's partial grant, the RO assigned an initial 50 percent rating for the major depressive disorder with anxiety and panic attacks, retroactively effective from February 13, 1998.  The Veteran has not separately appealed either this initial rating or effective date, so this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Concerning the remaining claims that are still at issue, a May 2008 supplemental statement of the case (SSOC) continued to deny these claims.

In an April 2009 decision the Board denied service connection for a chronic dental disability and a temporary total (100 percent) convalescent rating under 38 C.F.R. § 4.30.  The Board, however, then again remanded the remaining claims on appeal to the RO via the AMC.  

The claims for service connection for degenerative joint disease and Dupuytren's contracture of the hands and wrists require still further development, so the Board is again remanding these claims to the RO via the AMC.  Also, after reopening the claim for tinea pedis because there is new and material evidence, the Board is again remanding this claim to have the RO/AMC further develop it and then reconsider it on its underlying merits.  Whereas the Board is fully deciding, indeed granting, the remaining claim for bronchitis.


FINDINGS OF FACT

1.  The RO previously considered and denied the claim for service connection for tinea pedis in July 1994.  And although appropriately notified of that decision, the Veteran did not appeal it.

2.  Some of the additional evidence since received, however, has not be previously considered and bears directly and substantially on this claim and is so significant that it must be considered in order to fairly decide the merits of this claim.

3.  The Veteran was treated for bronchitis in service, and the evidence is in relative equipoise, meaning about evenly balanced for and against his claim, concerning whether his current bronchitis dates back to the bronchitis he had in service.


CONCLUSIONS OF LAW

1.  The RO's July 1994 rating decision denying service connection for tinea pedis is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in his favor, the Veteran's bronchitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen the Claim for Tinea Pedis

A July 1994 RO decision previously considered and denied the claim for service connection for tinea pedis.  The RO found that tinea pedis was not incurred in service and that the Veteran's then current foot disability had no relation to the one episode of dyshidrosis of the feet in service in August 1981.  He was duly informed of the RO's decision and of his appellate rights, but he did not file a notice of disagreement (NOD) in response to initiate an appeal of that decision.  Hence, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

He filed a petition to reopen this claim in May 1999.

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), took effect as of November 9, 2000.  The VCAA's implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011). 

The VCAA and implementing regulations eliminate the requirement of submitting a well-grounded claim and provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The VCAA took effect after the Veteran had filed his May 1999 petition to reopen.  But the VCAA applies to claims filed prior to its November 9, 2000 effective date if VA had not decided the claim before that date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA implementing regulations to any claim filed before November 9, 2000 but not decided by VA as of that date).  The RO denied this claim in a September 1999 decision.  However, VA had authority to, and did, provide that VCAA requirements apply to claims at all stages of VA proceedings, up to and including those pending before the Board).  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at *31; see also Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) (Pelegrini II). 

However, although the VCAA and implementing regulations revised the definition of what constitutes new and material evidence, this provision of the VCAA applies only to petitions to reopen that were filed on or after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  In this case, the Veteran filed his petition to reopen in May 1999 - before this date - so the former definition of new and material evidence at 38 C.F.R. § 3.156(a) applies.  According to this former definition, new and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 


The Board has a legal duty to address this question regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (1996).  This is because this threshold preliminary determination affects the Board's jurisdiction to reach the underlying claim to adjudicate it on a de novo basis.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that no such evidence has been submitted, the analysis must end, and what the RO may have determined in this regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Barnett at 1384 and Butler at 171.  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See, too, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

However, when determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In Evans v. Brown, 9 Vet. App. 273, 284 (1996), the Court indicated that materiality contemplates evidence that "tend[s] to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim."  More recently, however, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Veterans Court interpreted the new language of the revised 38 C.F.R. § 3.156(a) as creating a low threshold and viewing the phrase "raises a reasonable possibility of substantiating the claim" (albeit the new versus old standard) as "enabling rather than precluding reopening."  According to the holding in Shade, "the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of the revised 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade further held that the revised 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."

The evidence submitted since the last final and binding denial in July 1994 consists of a physician's statement indicating the Veteran has tinea pedis that was acquired during his military service.  In June 2010, the Veteran submitted a statement from a private physician written in Spanish.  The English translation indicates this physician believes the tinea pedis diagnosis (which, admittedly, is slightly illegible) nonetheless was acquired in service.  So this physician has associated this condition with the Veteran's military service as a means of establishing the required service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran has thus submitted new and material evidence relating to his claim for service connection for tinea pedis, and consequently this claim must be reopened.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Accordingly, the criteria of the former version of 38 C.F.R. § 3.156(a) have been satisfied, and reopening of this claim is warranted.  To avoid any possibility of prejudice, the RO/AMC now has to readjudicate this claim on its underlying merits, rather than the Board doing this in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim.).


And since the RO/AMC, rather than the Board, will initially decide the underlying merits of this claim, there is no point at this juncture in the Board discussing whether there has been compliance with the notice and duty to assist provisions of the VCAA.  This includes insofar as determining whether the Veteran was duly apprised of the specific reasons this claim was previously denied because, even if for the sake of argument he was not, this is ultimately inconsequential and resultantly would be, at most, nonprejudical, i.e., harmless error since the Board has reopened this claim, regardless.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  Service-Connection Claim for Bronchitis

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of his claim; (2) medical or perhaps lay evidence of 
in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic (permanent) in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

Some conditions are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.309(a).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg or arm, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether his present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. at 494-97.

So medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board must analyze the probative value of the evidence for and against the claim, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for rejecting or accepting any material evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

All reasonable doubt material to this determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veteran's service treatment records (STRs) show he received treatment for respiratory infections as well as bronchitis.  Also, post-service VA clinical records show treatment for bronchitis, and bronchitis was listed as an ongoing medical problem for him as recently as 2009.  He maintains that he continued to have respiratory-related health issues after service up to the present day, which would demonstrate continuity of symptomatology during the many years since his service ended in August 1993.

A VA respiratory examination was performed in September 2009.  After a review of the Veteran's claims file for the pertinent history, and a clinical examination that included pulmonary function testing, the examiner opined that it was as likely as not the Veteran's current bronchitis was related to the symptoms of bronchitis he had experienced while in service.

So, at the very least, this medical nexus opinion is sufficient to place the evidence for and against this claim into relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bronchitis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gabrielson, Gilbert, supra.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; rather, this need only be an as likely as not proposition.)

Because the Board is granting this claim, in full, there necessarily is no reason to discuss whether there has been compliance with the duty to notify and assist provisions of the VCAA because this again is ultimately inconsequential.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (indicating VCAA notice errors are not presumptively prejudicial, instead, determined on a case-by-case basis, and that, as the pleading party, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no possibility of this in this particular instance, given the granting of this claim.


ORDER

The petition to reopen the claim of service connection for tinea pedis is granted, subject to the further development of this claim on remand.

The claim for service connection for bronchitis is granted.


REMAND

The private physician's statement that the Veteran's tinea pedis was acquired in service is legally sufficient to reopen the claim, for the reasons and bases already discussed.  See Justus, Duran, supra.  However, as this physician provided no underlying medical rationale for this opinion, it is insufficient to also grant service connection for this disability.  Most of the probative value of a medical opinion is derived from the discussion of its underlying rationale, not merely from the ultimate conclusion or review of the claims file (although that, too, is important if revealing evidence that might affect the outcome of the opinion or basis of it).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, an examination and opinion are needed to resolve this determinative issue of causation.  See 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 20100.

The Board's prior April 2009 remand also requested that examinations and opinions be obtained concerning the Veteran's remaining claims for service connection for degenerative joint disease and Dupuytren's contracture of his hands and wrists.  But the September 2009 examination reports do not adequately address the matters the Board indicated in that April 2009 remand.  The Veteran is entitled to compliance with remand directives as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Hence, further medical comment also is needed regarding these other claims.

On the issue of service connection for degenerative joint disease, i.e., arthritis, the Veteran's service treatment records are quiescent for any indications of arthritis or degenerative joint disease.  But during a VA examination in October 1993, so just some 2 months after his service had ended in August 1993, he complained of cervical and lumbar pain.  The clinical diagnoses included degenerative joint disease, but was not specific to the area involved or affected, nor is an X-ray or MRI of record clarifying this.  In March 1998, nearly 5 years later, a VA medical examination and X-ray report revealed degenerative changes of the lumbar spine.  Thus, the September 2009 remand examiner was to comment on the October 1993 medical entry, and he was to make such comment on the examination report.  However, there is no such discussion of this evidence that is contemporaneous to the Veteran's service.

And as for the Dupuytren's contracture of the hands and wrists, this same examiner determined these wrist and hand disorders were not attributable to the Veteran's military service.  This examiner indicated the cause of Dupuytren's contracture is unknown, but even so, the question remains whether this condition dates back to the Veteran's military service, regardless of its etiology.

Accordingly, these claims are REMANDED for the following additional development and consideration: 

1.  Schedule an additional VA examination for additional medical comment on the etiology of the Veteran's tinea pedis - in particular, concerning the likelihood (very likely, as likely as not, or unlikely) this condition originated during his military service, such as in relation to his treatment for one episode of dyshidrosis of the feet in August 1981.  The claims file, including a copy of this remand and treatment records, therefore must be made available to the examiner for review of the pertinent evidence and history of this condition. 

All necessary diagnostic testing and evaluation should be performed.

In providing this opinion, the examiner must discuss the underlying rationale, not merely provide a conclusory statement, whether for or against this claim.  If the examiner finds that the etiology of the Veteran's tinea pedis cannot be determined without resorting to mere speculation, he also must discuss why this cannot be determined.  In other words, merely saying he cannot will not suffice.  Instead, as an example, he must indicate whether he needs the benefit of additional evidence or other procurable data or there are multiple possible etiologies with none more prevalent than another.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  See also Hogan v. Peake, 544 F.3d 1295 (2008) and Fagan v. Shinseki, 573 F.3d 1282 (2009).

The term "as likely as not" does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide explanation for his or her opinion, based on findings on examination and information obtained from review of the record.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences for this pending claim as it would require deciding this claim based on the evidence already of record.  38 C.F.R. § 3.655.

2.  Also return the claims files (c-files) to the September 2009 VA compensation examiner and give him an opportunity to provide a supplemental medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's current right wrist and hand disorders, including especially his Dupuytren's contractures, are attributable to his military service or date back to his service.  Even if, as previously indicated, the cause of Dupuytren's contractures is unknown, there still needs to be some comment on the possibility of this condition dating back to the Veteran's service or regarding his claim of having continuously experienced symptoms of this condition since service.

The VA orthopedic examiner also needs to indicate the likelihood (very likely, as likely as not, or unlikely) the degenerative arthritis in the Veteran's lumbar spine had its onset either during his military service from June 1978 to August 1993 or within one year of his discharge from service, meaning by August 1994.  In making this determination, the examiner is specifically requested to comment on the significance of the October 1993 VA medical examination when the Veteran complained of cervical and lumbar pain and received a diagnosis of degenerative joint disease, although without specification of whether the degenerative joint disease necessarily was in reference to or affecting his cervical and/or lumbar spine.

If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the c-files.

3.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


